Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made this     21st    
day of February, 2007 (the “Effective Date”), by and between Thomas J. Stultz, a
resident of Lexington, Kentucky (the “Executive”), and Triple Crown Media, Inc.,
a Delaware corporation (the “Company”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, upon the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive,
agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, as President and Chief Executive Officer of
the Company.

2. Term of Employment. The Company shall employ the Executive for a period of
three (3) years commencing on January 1, 2007 (the “Commencement Date”), and on
the first anniversary of the Commencement Date and on each subsequent
anniversary of the Commencement Date, the Executive’s employment under this
Agreement shall be extended automatically for an additional one (1)-year period,
unless sooner terminated by either party in accordance with the provisions of
this Agreement. The intent of the foregoing provision is that the Agreement
“evergreens” on each anniversary of the Commencement Date, so that the
Employment Term automatically extends to a full three (3)-year period. The
period during which the Executive is employed with the Company under this
Agreement, including any renewal periods, is referred to herein as the
“Employment Term.”

3. Duties. During the Employment Term, the Executive shall serve as President
and Chief Executive Officer of the Company. In such capacity, the Executive
shall perform such duties and have the power, authority and functions
commensurate with such position, and have and possess such other authority and
functions consistent with such position as may be assigned by the Board of
Directors of the Company (the “Board”). The Executive shall devote substantially
his full time (other than approved leaves of absence), attention, skill and
efforts to the business of the Company and shall not engage, directly or
indirectly, during the Employment Term, in any other business activities or
pursuits whatsoever; provided, however, that the Executive may engage in other
business activities so long as the Executive makes full disclosure of such
proposed business activities or consulting engagements to the Board and the
Board (i) determines that such proposed activities do not present a conflict of
interest with the business of the Company, (ii) will not unreasonably interfere
with the Executive’s performance of his duties under this Agreement, and
(iii) provides prior written consent for the Executive to engage in such other
business activities.

 

1



--------------------------------------------------------------------------------

4. Compensation. The Company shall pay the Executive, and the Executive hereby
agrees to accept, as compensation for all services to be rendered to the Company
and for the Executive’s agreement to the Restrictive Covenants, as provided in
Section 6 hereof, the compensation set forth in this Section 4.

4.1. Salary. The Company shall pay the Executive an annual base salary of Five
Hundred Seventy Seven Thousand Five Hundred Dollars ($577,500) (as the same may
hereafter be adjusted, the “Salary”) during the Employment Term. The Salary
shall be reviewed annually by the Nominating, Corporate Governance, Compensation
and Stock Option Committee of the Company’s Board of Directors (the
“Compensation Committee”). The Salary is inclusive of all applicable income,
social security and other taxes and charges that are required by law to be
withheld by the Company (collectively, “Taxes”) and shall be paid and withheld
in accordance with the Company’s normal payroll practice for its executive
employees from time to time in effect.

4.2. Bonus. During the Employment Term, the Executive shall be eligible to
receive an annual bonus award for each fiscal year in such amount and based upon
the achievement of certain performance objectives as established by the
Compensation Committee from time to time (the “Bonus”). The Bonus shall be paid
in cash, stock, or a combination of cash and stock, in the Compensation
Committee’s sole discretion; provided, however, no more than fifty percent
(50%) of the Bonus shall be paid in stock, without the consent of the Executive.
For the Company’s fiscal year ending June 30, 2007, the Executive’s Bonus shall
be determined based on the following criteria:

 

Growth of EBITDA

   Bonus (as a % of Salary)  

10% or greater

   50 %

At least 5% and less than 10%

   25 %

For growth of EBITDA of less than 5%, the Bonus, if any, shall be determined by
the Compensation Committee, in its sole discretion. For growth of EBITDA that is
significantly greater than 10%, the Compensation Committee reserves the
discretion to increase the Bonus. The Executive’s Bonus, if any, shall be paid
within 2-1/2 months after the end of the Company’s fiscal year.

4.3. Stock Awards. In recognition of the Executive’s performance during the past
year and in consideration of the Executive’s future services, the Company shall
make the following stock awards pursuant to its 2005 Long Term Incentive Plan
(“LTIP”):

(a) Unrestricted common stock of the Company (“Company Stock”) shall be awarded
to the Executive on the Effective Date, with a value of six hundred thirty seven
thousand five hundred dollars ($637,500). The number of shares of Company Stock
to be awarded to the Executive shall be determined based on the closing price of
the Company’s Stock on the Effective Date.

 

2



--------------------------------------------------------------------------------

(b) One hundred twenty thousand (120,000) shares of restricted Company Stock
shall be awarded to the Executive on the Effective Date and fifty-five thousand
(55,000) shares of restricted Company Stock shall be awarded to the Executive on
July 1, 2007, provided the Executive is employed by the Company on such date
(collectively, the “Restricted Stock”). The restrictions on the shares of
Restricted Stock granted on the Effective Date shall lapse (i.e., the shares
become non-forfeitable) pro-rata (30,000 shares per year) on each of the first
four (4) anniversaries of the Effective Date and the restrictions on the shares
of Restricted Stock granted on July 1, 2007, shall lapse on the fifth
(5th) anniversary of the Effective Date.

(c) The Executive will be eligible to receive future equity incentive awards
under the Company’s LTIP, or any successor equity incentive plan, consistent
with competitive pay practices generally and with awards made to other executive
officers of the Company. Such awards, if any, shall be determined by the
Compensation Committee in its sole discretion.

4.4. Benefits. The Executive shall be entitled to participate in the following
programs and receive the following benefits (collectively, the “Benefits”) in
accordance with the following provisions:

(a) The Executive shall be entitled to participate in any retirement, health or
dental programs generally made available to other executive officers of the
Company.

(b) The Executive shall be entitled to participate in all vacation, life,
disability and other fringe benefit programs of the Company to the extent and on
the same terms and conditions as are accorded to other executive officers of the
Company.

4.5. Perquisites. During the Employment Term, the Executive shall be entitled to
all perquisites generally made available to other executive officers of the
Company. In addition, the Executive shall be entitled to the following
perquisites:

(a) a car allowance in an amount not to exceed seven hundred fifty dollars
($750) per month, plus any associated expenses, in accordance with the Company’s
policies, in effect, for its executive officers; and

(b) the payment of country club dues on the Executive’s behalf in an amount not
to exceed ten thousand dollars ($10,000) per year.

(c) reimbursement of reasonable travel expenses incurred by the Executive’s wife
to accompany him on Company-related travel.

4.6. Reimbursement of Expenses. During the Employment Term, the Executive shall
be reimbursed for items of travel, food and lodging and miscellaneous expenses
reasonably incurred by him on behalf of the Company, provided that such expenses
are incurred, documented and submitted to the Company, all in accordance with
the reimbursement policies of the Company as in effect from time to time.

 

3



--------------------------------------------------------------------------------

5. Payments on Termination of Employment.

5.1. Termination of Employment for any Reason. The following payments shall be
made upon the Executive’s termination of employment for any reason:

(a) any earned but unpaid Salary through the date of termination;

(b) any earned Bonus, for which the performance measurement period has ended,
but which is unpaid as of the date of termination;

(c) any accrued but unpaid vacation; and

(d) any unreimbursed business expenses incurred and submitted by the Executive
in accordance with the requirements set forth in Section 4.6.

5.2. Termination on account of Disability. The Company shall have the right to
terminate the Executive’s employment during the Employment Term on account of
the Executive’s Disability. If the Executive’s employment with the Company
terminates on account of Disability, the Executive shall receive, in addition to
the payments under Section 5.1, a pro rata bonus payment for the fiscal year in
which the Executive’s Disability occurs equal to the amount of the Executive’s
Bonus earned for the prior fiscal year multiplied by a fraction, the numerator
of which is the number of days during the current fiscal year that transpired
before the date of termination and the denominator of which is three hundred
sixty-five (365). The payment of such pro-rata bonus shall be paid as of the
first business day after the expiration of the Section 409A Restricted Period
(as defined in Section 5.5). Except as specifically set forth in this
Section 5.2, or as provided by applicable law, the Company shall have no
liability or obligation to the Executive for compensation or benefits hereunder
by reason of, or subsequent to, such termination of employment. For purposes of
this Agreement, “Disability” means the Executive is eligible to receive benefits
under the Company’s long-term disability plan.

5.3. Termination on Account of Death. The Executive’s employment with the
Company shall terminate automatically upon the Executive’s death. If the
Executive’s employment with the Company terminates on account of death, the
Executive’s estate shall receive, in addition to the payments under Section 5.1,
a pro rata bonus payment for the fiscal year in which the Executive’s death
occurs equal to the amount of the Executive’s Bonus earned for the prior fiscal
year multiplied by a fraction, the numerator of which is the number of days
during the current fiscal year that transpired before the date of the
Executive’s death and the denominator of which is three hundred sixty-five
(365). The payment of such bonus shall be paid as soon as reasonably practicable
after the Executive’s death. Except as specifically set forth in this
Section 5.3 or as provided by applicable law, the Company shall have no
liability or obligation hereunder to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him by reason of or subsequent to the Executive’s death.

 

4



--------------------------------------------------------------------------------

5.4. Termination by the Company for Cause.

(a) The Company shall have the right to terminate the Executive’s employment
hereunder at any time for Cause upon written notice to the Executive. For
purposes of this Agreement, “Cause” means any of the following:

(i) The Executive’s failure, neglect, refusal, or nonperformance, at any time,
of his duties or obligations under this Agreement or a breach by the Executive
of this Agreement, as determined by the Board, in its sole discretion, which is
not cured or corrected by the Executive within fifteen (15) days after the Board
notifies the Executive of such failure, neglect, refusal, or nonperformance of
his duties or obligations or a breach of this Agreement;

(ii) The Executive’s conviction or no contest plea to a felony or misdemeanor
involving dishonesty, theft, fraud or moral turpitude (including, but not
limited to, conduct that shocks the public conscience, or conduct that violates
justice, honesty, or good morals);

(iii) Any willful act or omission by the Executive constituting dishonesty,
fraud or other unlawful conduct, and any act or omission by the Executive
constituting immoral conduct, which in any such case is injurious to the
financial condition or business reputation of the Company;

(iv) The Executive’s illegal drug or substance use or abuse, or the Executive’s
possession, sale, trade in or delivery of any illegal drug or controlled
substance; or

(v) The Executive’s willful failure to abide by any directives or instructions
from the Board, which is not cured or corrected by the Executive within fifteen
(15) days after the Board notifies the Executive of such failure to abide by any
directives or instructions; or

(vi) The Executive’s wrongful appropriation for personal use or benefit of
Company property or money.

(b) In the event of a termination of the Executive’s employment by the Company
for Cause, the Executive shall be entitled to receive only the payments set
forth in Section 5.1. Except as specifically set forth in this Section 5.4, the
Company shall have no liability or obligation hereunder by reason of or
subsequent to such termination. Without limiting the generality of the foregoing
sentence, Executive shall not be entitled to receive Salary Continuation
Payments in the event of a termination under this Section 5.4 or any other
compensation or benefits.

5.5. Termination by the Company without Cause. Notwithstanding anything to the
contrary set forth herein, the Company shall have the right to terminate the
Executive’s employment hereunder at any time, for any reason or no reason, with
or without Cause, effective upon the date designated by the Company upon written
notice to the Executive. If the Company terminates the Executive’s employment
for any reason other than Cause, then, in addition to the payments under
Section 5.1, the Company shall pay the following amounts:

 

5



--------------------------------------------------------------------------------

(a) the Company shall continue the Executive’s Salary, in effect as of the date
of termination, for the remaining period of the then current Employment Term
(disregarding any renewal term that would commence following the date of
termination) under Section 2 (the “Salary Continuation Payments”); provided,
however, that no Salary Continuation Payments shall be paid to the Executive
during the six (6)-month period immediately following the date of termination
(the “Section 409A Restricted Period”). On the first business day after the
expiration of the Section 409A Restricted Period, the Executive shall be
entitled to a single lump sum payment equal to the aggregate Salary Continuation
Payments that would have been otherwise paid to the Executive during the
Section 409A Restricted Period, but for the restrictions imposed by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), on payments to
“specified employees” (as defined in Code Section 409A) after separation from
service. Thereafter, the Executive’s remaining Salary Continuation Payments
shall be paid at the same time and in the same manner as Salary would have been
paid to the Executive if the Executive had remained actively employed by the
Company until the end of the then current Employment Term (disregarding any
renewal term that would commence following the date of termination) under
Section 2.

(b) A pro rata bonus payment for the fiscal year during which the termination of
employment occurs equal to the amount of the Executive’s Bonus earned for the
prior fiscal year multiplied by a fraction, the numerator of which is the number
of days during the current fiscal year that transpired before the date of
termination and the denominator of which is three hundred sixty-five (365). The
payment of such pro-rata bonus shall be paid as of the first business day after
the expiration of the Section 409A Restricted Period.

(c) The Company shall continue to provide coverage for the Executive and his
eligible dependents under the Company’s medical and dental plans for the
remaining period of the then current Employment Term (disregarding any renewal
term that would commence following the date of termination) under Section 2, at
the same cost to the Executive as in effect on the date of termination.

(d) The restrictions on the Restricted Stock shall lapse as of the date of
termination, and any other equity award made under the LTIP, or any other equity
incentive plan maintained by the Company, shall become 100% vested as of the
date of termination, and shall be exercisable following the Executive’s
termination of employment for such period of time, as specified in the
applicable award agreement.

(e) All payments under this Section 5.5 are conditioned upon the Executive
honoring the restrictive covenants set forth in Section 6 and executing a
general release of all claims arising from the Executive’s employment with the
Company, in such form as may then be used by the Company respecting termination
of employees.

 

6



--------------------------------------------------------------------------------

5.6. Termination by the Executive.

(a) Termination by the Executive without Good Reason. The Executive shall have
the right to terminate his employment hereunder, without Good Reason (as defined
in Section 5.6(b)(iii)), at any time, upon sixty (60) days’ written notice to
the Company. If the Executive voluntarily terminates his employment with the
Company without Good Reason, the Executive shall be entitled to receive only
those payments specified in Section 5.1. All Salary and Benefits shall cease at
the time of such termination, subject to the requirements of applicable law.
Except as specifically set forth in this Section 5.6, the Company shall have no
liability or obligation hereunder by reason of or subsequent to such
termination. Without limiting the generality of the foregoing sentence, the
Executive shall not be entitled to receive Salary Continuation Payments or any
other compensation or benefits in the event of a termination under this
Section 5.6.

(b) Termination by the Executive with Good Reason.

(i) The Executive shall have the right to terminate his employment hereunder,
with Good Reason, at any time, by giving the Company written notice of the
termination (a “Notice of Termination for Good Reason”), setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason and the specific provision(s) of this Agreement on which the Executive
relies. A termination of employment by the Executive for Good Reason shall be
effective ten (10) business days following the date when the Notice of
Termination for Good Reason is given, unless, if applicable, the event
constituting Good Reason is remedied by the Company prior to that date.

(ii) If the Executive terminates his employment with the Company with Good
Reason, then, in addition to the payments specified in Section 5.1, the
Executive shall also be entitled to receive the payments specified in
Section 5.5; provided, however, that if such Good Reason termination is on
account of a reduction in the Executive’s Salary, the Salary Continuation
Payments shall be based on the Executive’s Salary, in effect immediately before
the date of any such first reduction in Salary that constitutes Good Reason.

(iii) For purposes of this Agreement, the term “Good Reason” means, without the
Executive’s consent: (A) the diminution in the Executive’s title, position,
duties or responsibilities, or the assignment to the Executive of duties that
are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the Executive’s position under this Agreement;
(B) a reduction in the Executive’s Salary (determined as of the date immediately
before the date of such first reduction) of more than ten percent (10%), in the
aggregate, during any 365-day period; (C) a material reduction in the
Executive’s Benefits (other than changes to the Company’s benefit plans that
affect all employees); (D) relocation of the Executive’s principal workplace to
a location which is more than fifty (50) miles from its location on the
Effective Date; or (E) any failure by the Company to require any successor to
assume the terms of this Agreement in the absence of a successor agreement
acceptable to the Executive. For purposes of clauses (A), (B) and (C) in the
preceding sentence, an isolated, insubstantial and inadvertent action not taken
in bad faith and which is remedied by the Company promptly after receipt of
written notice thereof given by the Executive shall be excluded.

 

7



--------------------------------------------------------------------------------

6. Restrictive Covenants.

6.1. Confidential Information. The Executive recognizes and acknowledges that
the Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result, both during the Employment Term and
thereafter, the Executive shall not, without the prior written consent of the
Company, for any reason either directly or indirectly divulge to any third party
or use for his own benefit, or for any purpose other than the exclusive benefit
of the Company, any confidential, proprietary, business and technical
information or trade secrets of the Company or of any parent or subsidiary of
the Company (the “Proprietary Information”) revealed, obtained or developed in
the course of his employment with the Company. Nothing contained herein shall
restrict the Executive’s ability to make such disclosures during the course of
his employment as may be necessary or appropriate to the effective and efficient
discharge of the duties required by or appropriate for his position or as such
disclosures may be required by law. Furthermore, nothing contained herein shall
restrict the Executive from divulging or using for his own benefit or for any
other purpose any Proprietary Information that is readily available to the
general public so long as such information did not become available to the
general public as a direct or indirect result of the Executive’s breach of this
Section 6.1. Failure by the Company to mark any of the Proprietary Information
as confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.

6.2. Property. All right, title and interest in and to Proprietary Information
shall be and remain the sole and exclusive property of the Company. During the
Employment Term, the Executive shall not remove from the Company’s offices or
premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company, unless
necessary or appropriate in accordance with the duties and responsibilities
required by or appropriate for the position and, in the event that such
materials or property are removed, all of the foregoing shall be returned to
their proper files or places of safekeeping as promptly as possible after the
removal shall serve its specific purpose. The Executive shall not make, retain,
remove and/or distribute any copies of any of the foregoing for any reason
whatsoever, except as may be necessary in the discharge of the assigned duties
and shall not divulge to any third person the nature of and/or contents of any
of the foregoing or of any other oral or written information to which he may
have access or with which for any reason he may become familiar, except as
disclosure shall be necessary in the performance of the duties; and upon the
termination of his employment with the Company, the Executive shall return to
the Company all originals and copies of the foregoing then in his possession or
under his control, whether prepared by the Executive or by others.

6.3. Mutual Non-Disparagement. Both during the Employment Term and thereafter,
the Executive agrees not to make any comment nor take any action which
disparages, defames, or places in a negative light the Company or its past and
present officers, directors and employees. The Company agrees that during this
same period, its officers and directors shall refrain from making any comment or
taking any action to disparage, defame of place the Executive in a negative
public light.

 

8



--------------------------------------------------------------------------------

6.4. Covenant not to Compete.

(a) Restrictions. The Executive shall not, during the Employment Term and for a
period of two (2) years thereafter (the “Restricted Period”), and in any
geographic area or market in which the Company or any parent or subsidiary of
the Company is conducting its business, do any of the following, directly or
indirectly, without the prior written consent of the Company:

(i) engage or participate, directly or indirectly, in any business activity
competitive with the business of the Company or the business of any parent or
subsidiary of the Company as conducted during the Employment Term;

(ii) become interested (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) in any person,
firm, corporation, association or other entity engaged in any business that is
competitive with the business of the Company or the business of any parent or
subsidiary of the Company as conducted during the Employment Term, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any portion of the business
of any person, firm, corporation, association or other entity where such portion
of such business is competitive with the business of the Company or the business
of any parent or subsidiary of the Company as conducted during the Employment
Term; provided, however, the Executive may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities of a company that is engaged in activities that are competitive with
the business of the Company or the business of any parent or subsidiary of the
Company as conducted during the Employment Term;

(iii) influence or attempt to influence any then current or prospective
supplier, customer, corporate partner, collaborator, or independent contractor
of the Company to terminate or modify any written or oral agreement or course of
dealing with the Company; or

(iv) influence or attempt to influence any person either (i) to terminate or
modify an employment, consulting, agency, distributorship or other arrangement
with the Company, or (ii) to employ or retain, or arrange to have any other
person or entity employ or retain, any person who has been employed or retained
by the Company as an employee, consultant, agent or distributor of the Company
at any time during the one (1) year period immediately preceding the termination
of the Executive’s employment hereunder.

(b) Acknowledgment. The Executive acknowledges that he has carefully read and
considered the provisions of this Section 6.4. The Executive acknowledges that
the foregoing restrictions will limit his ability to earn a livelihood in a
business competitive with the business of the Company or the business of any
parent or subsidiary of the Company, but he nevertheless believes that he has
received and will receive sufficient consideration and

 

9



--------------------------------------------------------------------------------

other benefits in connection with the payment by the Company of the compensation
set forth in Sections 4 and 5 to justify such restrictions, which restrictions
the Executive does not believe would prevent him from earning a living in
businesses that are not competitive with the business of the Company or the
business of any parent or subsidiary of the Company and without otherwise
violating the restrictions set forth herein.

7. Survival of Provisions. The provisions of this Agreement set forth in
Sections 5, 6, 7, 13, 16 and 17 hereof shall survive the termination of the
Executive’s employment hereunder.

8. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
executors, administrators, heirs and/or assigns; provided that neither party
shall make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party.

9. Notice. For purposes of this Agreement, any notice, consent, request or other
communication made or given in connection with this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery
if delivered by hand; (b) on the date of transmission, if delivered by confirmed
facsimile; or (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the third business
day deposit in the U.S. mail by registered or certified mail, return receipt
requested, with proper postage affixed, to the parties at their respective
addresses or at such other address as each may specify by notice to the others
in accordance with this Section 9. Notices to the Company shall be addressed to
the Corporate Secretary of Triple Crown Media, Inc. at 565 East Main Street,
Lexington, Kentucky 40508. Notices to the Executive shall be addressed to the
Executive’s address as reflected on the Company’s personnel records.

10. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature between the parties hereto relating to the
employment of the Executive with the Company. This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

11. Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Kentucky, without regard to the principles
of conflicts of laws of any jurisdiction.

13. Invalidity. If any provision of this Agreement shall be determined to be
void, invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby. If any particular provision of this

 

10



--------------------------------------------------------------------------------

Agreement shall be adjudicated to be invalid or unenforceable, such provision
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such amendment to apply only to the operation of such
provision in the particular jurisdiction in which such adjudication is made;
provided that, if any provision contained in this Agreement shall be adjudicated
to be invalid or unenforceable because such provision is held to be excessively
broad as to duration, geographic scope, activity or subject, such provision
shall be deemed amended by limiting and reducing it so as to be valid and
enforceable to the maximum extent compatible with the applicable laws of such
jurisdiction, such amendment only to apply with respect to the operation of such
provision in the applicable jurisdiction in which the adjudication is made.

14. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

15. Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and legal
holidays; provided that, if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in the Commonwealth of
Kentucky, then such final day shall be deemed to be the next day which is not a
Saturday, Sunday or legal holiday.

16. Specific Enforcement. The Executive acknowledges that the restrictions
contained in Section 6 hereof are reasonable and necessary to protect the
legitimate interests of the Company and any parent or subsidiary of the Company
and would not have entered into this Agreement in the absence of such
restrictions. The Executive also acknowledges that any breach by him of
Section 6 hereof will cause continuing and irreparable injury to the Company for
which monetary damages would not be an adequate remedy. The Executive shall not,
in any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that an adequate remedy at law exists. In the event
of such breach by the Executive, the Company shall have the right to enforce the
provisions of Section 6 of this Agreement by seeking injunctive or other relief
in any court, and this Agreement shall not in any way limit remedies of law or
in equity otherwise available to the Company.

17. Arbitration. Except for the injunctive relief provided by Section 16 herein,
any and all claims or controversies between the Company and the Executive
concerning the terms of this Agreement shall be settled by private, confidential
arbitration in accordance with the then current arbitration rules of the
American Arbitration Association. The arbitrator shall be selected from an
American Arbitration Association panel consisting of commercial arbitrators with
at least ten years of experience as an attorney. The decisions of the arbitrator
shall be final and binding subject only to the limited reasons provided by law,
and judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction. The location of the arbitration shall be Lexington,
Kentucky with the parties equally sharing the cost of the arbitrator and each
bearing his or its own costs and expenses in the proceeding; provided, however,
that the arbitrator may awards attorneys’ fees and the fees of the arbitrator to
the prevailing party. The intent of the parties is that this arbitration
provision shall be the sole and exclusive forum for such controversies, and that
this provision shall be amended so as to be enforceable as the sole and
exclusive forum should the arbitrator or other adjudicator so require.

 

11



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

{Signature page follows}

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Executive Employment Agreement
to be executed the day and year first written above.

 

TRIPLE CROWN MEDIA, INC. By:  

/s/ Monte C. Johnson

  Monte Johnson   Chairman of the Nominating, Corporate Governance,  
Compensation and Stock Option Committee THOMAS J. STULTZ

/s/ Thomas J. Stultz

 

13